Exhibit 32.1

 

SECTION 1350 CERTIFICATION OF CHIEF EXECUTIVE OFFICER

 

I, Walter Geldenhuys, President, Chief Executive Officer and Chief Financial
Officer of Advanced Voice Recognition Systems, Inc. (the Company), certify, that
pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code:

 

(1)

The Company’s Quarterly Report on Form 10-Q for quarterly period ended June 30,
2013, as filed with the Securities and Exchange Commission on the date hereof
(the Report) fully complies with the requirements of Section 13(a) or 15(d) of
the Securities Exchange Act of 1934, as amended; and

 

 

(2)

Information contained in the Report fairly presents, in all material respects,
the financial condition and results of operations of the Company as of the dates
and for the periods expressed in the Report.

 

 

/s/ Walter Geldenhuys

 

Walter Geldenhuys

President, Chief Executive Officer and Chief Financial Officer

August 9,  2013

 

 

 